MEMORANDUM **
Socheat Doung, a native and citizen of Cambodia, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. *534§ 1252. We review for substantial evidence, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n. 4 (9th Cir.2003), and we deny the petition for review.
The record does not compel the conclusion that Doung has shown changed or extraordinary circumstances to excuse the untimely filing of his asylum application. See 8 C.F.R. § 208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007) (per curiam).
Substantial evidence supports the IJ’s denial of withholding of removal because Doung did not establish that the attempts by the Cambodian police to arrest him amounted to past persecution, or that he faces a clear probability of future persecution. See Hoxha, 319 F.3d at 1182, 1185.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.